DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 12/30/2021 that prior art D’Alessio and Clark in view of Narang would not be able to read on the claims of record based on the new limitations that recite the initiator or rate modifier is disposed in the flexible prior to place the flexible material over the substrate and the adhesive composition polymerizes to bond the flexible material to the substrate. The prior art rejections are withdrawn. However the double patent rejections still are applicable below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,655,622 to Jonn. Although the claims at issue are not identical, they are not patentably distinct from each other the reference patent claims a method of bonding (claim 1), comprising placing a flexible material over a substrate (claim 1), wherein a polymerization initiator or rate modifier (claim 1) disposed in or on the flexible material prior to placing the flexible material over the substrate (claim 1) applying a polymerizable adhesive composition over and substantially covering at least a portion of the flexible material (claim 1), and allowing the polymerizable adhesive composition to permeate into and under the flexible material and polymerize to thereby bond the flexible material to the substrate (claim 1).
Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,623,142 to Jonn. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of bonding (claim 1), comprising placing a flexible material over a substrate (claim 1), wherein a polymerization initiator or rate modifier (claim 1) disposed in or on the flexible material prior to placing the flexible material over the substrate (claim 1) applying a polymerizable adhesive composition over and substantially covering at least a portion of the flexible material (claim 1), and allowing the polymerizable adhesive composition to permeate into and under the flexible material and polymerize to thereby bond the flexible material to the substrate (claim 1).
Claims 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,434,211 to Jonn. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of bonding (claim 1), comprising placing a flexible material over a substrate (claim 1), wherein a polymerization initiator or rate modifier (claim 1) disposed in or on the flexible material prior to placing the flexible at least that portion, it may not substantially cover the top portion, but it can substantially cover the portion is applied), and allowing the polymerizable adhesive composition to permeate into and under the flexible material and polymerize to thereby bond the flexible material to the substrate (claim 1).
Claim 30-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-69 of copending (at the time of the present office action) Application No. 16/556443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a method of bonding (claim 43), comprising placing a flexible material over a substrate (claim 43), wherein a polymerization initiator or rate modifier (claim 43) disposed in or on the flexible material prior to placing the flexible material over the substrate (claim 43), applying a polymerizable adhesive composition over and substantially covering at least a portion of the flexible material (claim 43, wherever the adhesive composition is applied, it will “substantially cover” at least that portion, it may not substantially cover the top portion, but it can substantially cover the portion is applied), and allowing the polymerizable adhesive composition to permeate into and under the flexible material and polymerize to thereby bond the flexible material to the substrate (claim 43).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The application seems to be . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771